Citation Nr: 1215826	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Bonner DiSalvo, PLLC


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded the case for further development in November 2003, October 2005, January 2007, and February 2009.  In a November 2010 decision, the Board denied service connection for a psychiatric disorder, other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a September 2011 order, the Court granted the motion, vacated the Board's November 2010 decision and remanded the matter to the Board for further readjudication.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: Request Social Security records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Historically, the record shows that the RO requested Social Security Administration (SSA) records in 2003 and received the Veteran's SSA records in 2004 and associated them with the claims file.  The SSA decision dated in September 1998 denied the Veteran disability benefits under the Social Security Act.  However, in an April 2012 statement, the Veteran's representative stated that the case must be remanded as the Veteran reported that he was granted SSA disability benefits in 2009.  The medical records relied upon by the SSA, as well as the SSA's most recent decision, are not in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA disability determination, as well as the medical records on which the decision was based.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's Social Security benefits.  All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


